Order entered August 2, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00274-CV

      MUHAMMAD ASIM SHAMIM AND HAFSA ASIM, Appellants

                                        V.

            CANTERA OWNERS ASSOCIATION, INC., Appellee

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-06638-2019

                                     ORDER

      Before the Court is appellee’s July 20, 2021 motion to dismiss the appeal

because appellants have failed to file their brief by July 19, 2021. By order dated

July 20, 2021, we granted appellants an extension of time to file their brief to

August 23, 2021. Accordingly, we DENY appellee’s motion as moot.


                                             /s/   KEN MOLBERG
                                                   JUSTICE